t c summary opinion united_states tax_court dora margaret benson petitioner v commissioner of internal revenue respondent docket no 7781-06s filed date dora margaret benson pro_se michael w lloyd for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioner’s federal income taxes for and of dollar_figure and dollar_figure respectively the central issue for decision is whether petitioner’s activities were engaged in with a profit objective as contemplated by sec_183 for the reasons discussed below we hold for respondent background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ extensive stipulation of facts and accompanying exhibits at the time the petition was filed dora margaret benson resided in colorado in petitioner a registered nurse won dollar_figure million in the colorado lottery she received dollar_figure and to honor her late mother set up a memorial christian counseling center the lila osborne memorial in addition to running the memorial petitioner continued her employment as a nurse in petitioner acquired a building for the memorial petitioner’s family helps her with the building without compensation her sister helps her run the building and to the extent not discussed herein other issues are computational in nature and flow from our decision in this case petitioner’s nephew helps her maintain the building and its grounds the building has nine offices a waiting room and a bathroom petitioner’s two brothers play videogames and use their computers in one of the building’s offices another office is used as a prayer room by a volunteer missionary who provides free counseling services still another office houses a reading room with books on religion and a computer on which visitors can access and view six different versions of the bible petitioner provides reflexology and mortgage broker services in other rooms of the building according to her testimony she provides these services to maintain income for the memorial petitioner also thought these activities would be good ways to provide for her retirement from through late petitioner’s activities reported on schedule c profit or loss from business were operated under the trade_name of lila osborne memorial memorial the schedules c for the memorial however reflect only a single activity reflexology services petitioner testified that it was her intent that the memorial be an umbrella organization for all of her various activities although petitioner created benson exposition inc an s_corporation in late to be the umbrella organization for the memorial and her various activities she continued to report income and expenses on schedules c listing lila osborne memorial continued in and petitioner’s schedules c showed combined expenses of dollar_figure and gross_receipts of dollar_figure respondent denied expense deductions beyond the gross_receipts earned i the burden_of_proof discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving those determinations wrong rule a 503_us_79 290_us_111 under sec_7491 the burden_of_proof may shift from the taxpayer to the commissioner if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s tax_liability sec_7491 in this case there is no such shift because petitioner neither alleged that sec_7491 was applicable nor established that she fully complied with the requirements of sec_7491 the burden_of_proof remains on petitioner ii the period of limitations petitioner expressed concern in her petition that the period continued benson exposition inc has not filed a corporate return since its inception although there is some confusion as to whether the activities in this case were conducted by benson exposition inc or by petitioner herself doing business as lila osborne memorial the analysis remains the same see sec_1_183-1 income_tax regs explaining that a taxpayer’s intent is attributable to his or her wholly owned s_corporation see also sec_1_183-1 income_tax regs of limitations on assessment had expired on her taxable_year generally an income_tax must be assessed within years after the applicable return is filed sec_6501 in this case petitioner timely filed her federal_income_tax return on date date wa sec_3 years after that date as the notice_of_deficiency was sent on date the period of limitations on petitioner’ sec_2002 taxable_year remained open at the time the notice was sent iii petitioner’s lack of profit objective sec_183 specifically precludes deductions for activities not engaged in for profit except to the extent of the gross_income derived from such activities sec_183 and b given that petitioner had gross_receipts of only dollar_figure for the years at issue the remainder of her schedule c expenses are only deductible if we find that petitioner engaged in her activities with the requisite profit objective for reasons discussed more fully below we find that petitioner was not engaged in the activities at issue with the necessary profit objective and consequently we hold for respondent see also sec_6501 as it relates to petitioner’s loss carryforward discussed infra and sec_6503 regarding suspending the running of the period of limitations upon the issuance of a notice_of_deficiency and filing of a petition for redetermination for a taxpayer’s expenses in an activity to be deductible under sec_162 trade_or_business_expenses or sec_212 expenses for production_of_income and not subject_to the limitations of sec_183 a taxpayer must show that he or she engaged in the activity with an actual and honest objective of making a profit 91_tc_371 78_tc_642 affd without opinion 702_f2d_1205 d c cir hastings v commissioner tcmemo_2002_310 profit means an economic profit apart from any_tax consequences see 81_tc_210 although a reasonable expectation of a profit is not required the taxpayer’s profit objective must be actual and honest dreicer v commissioner supra pincite sec_1_183-2 income_tax regs whether a taxpayer has an actual and honest profit objective is a question of fact to be answered from all the relevant facts and circumstances hulter v commissioner supra pincite hastings v commissioner supra sec_1_183-2 income_tax regs greater weight is given to objective facts than to a taxpayer’s mere statement of intent dreicer v commissioner supra pincite sec_1_183-2 income_tax regs the taxpayer bears the burden of establishing he or she had the requisite profit objective rule a 94_tc_41 hastings v commissioner supra the regulations set forth a nonexhaustive list of factors that may be considered in deciding whether a profit objective exists these factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and any elements indicating personal pleasure or recreation see sec_1_183-2 income_tax regs no single factor nor even the existence of a majority of factors favoring or disfavoring the existence of a profit objective is controlling see id rather the relevant facts and circumstances of the case are determinative see 72_tc_411 affd without published opinion 647_f2d_170 9th cir in this case petitioner did not maintain accurate books_and_records for any of her activities see sec_1_183-2 income_tax regs in fact it is unclear from the record what percentage of her expenses should have been attributed to any activity other than reflexology services petitioner also failed to develop a budget or a business plan for any of her activities although budgets and business plans are not required a lack of information upon which to make educated business decisions tends to belie a taxpayer’s contentions that an activity was pursued with the objective of making a profit dodge v commissioner tcmemo_1998_89 affd without published opinion 188_f3d_507 6th cir a taxpayer’s history of income or losses with respect to the activity can also indicate whether a profit objective was present sec_1_183-2 income_tax regs here petitioner reported only losses from the activities and never made a profit from any of them using the same analytic framework set out in the regulations it is clear that the lila osborne memorial building was not held with a profit objective petitioner did not charge admission nor did she charge her brothers rent for their use of space in the building she had no tenants only two of the rooms were used for activities that might generate income similarly it is clear that the free reading room and free spiritual counseling were offered to the public with no profit objective therefore we focus the rest of our discussion on the mortgage and reflexology services offered by petitioner a mortgage services a taxpayer’s expertise research and study of an activity as well as his or her consultation with experts may be indicative of a profit objective sec_1_183-2 income_tax regs despite taking a mortgage broker class petitioner demonstrated confusion surrounding the basic difference between being a mortgage broker and a mortgage_lender for example she testified at trial that the reason she had not done any business as a mortgage broker was that she was concerned about her obligations should the borrower go into default petitioner did make some personal loans to friends and relatives which were reported on her schedule b interest and ordinary dividends but these were not made as part of the activities at issue here she also provided no indication that she was a licensed or registered mortgage broker in the state of colorado or that she had consulted others who were either successful mortgage brokers or mortgage lenders for assistance and advice even if we were persuaded arguendo that petitioner intended to engage in this activity with the necessary profit objective any expenses attributable to it would not be deductible pursuant to sec_162 sec_162 permits a deduction for the ordinary and necessary expenses of carrying_on_a_trade_or_business in order for a taxpayer to deduct expenses under sec_162 the expenses must relate to a trade_or_business functioning at the time the expenses were incurred see eg 93_tc_684 affd in part and remanded in part per order 10th cir date a taxpayer is not carrying_on_a_trade_or_business for sec_162 purposes until the business is functioning as a going concern and performing the activities for which it was organized 345_f2d_901 4th cir carrying_on_a_trade_or_business requires a showing of more than initial research into or investigation of business potential 56_tc_895 mckelvey v commissioner tcmemo_2002_63 affd 76_fedappx_806 9th cir business operations must have actually commenced dean v commissioner supra pincite mckelvey v commissioner supra as noted above petitioner has not brokered any mortgages although she did take a class any efforts petitioner made to establish her mortgage services as a business and an activity engaged in for profit are more appropriately described as startup activities or investigative activities and not the activities of a going concern such that any of her expenses in this arena would be considered properly deductible under sec_162 startup expenditures must be capitalized and may be amortized under sec_195 once the activity begins b reflexology services petitioner studied reflexology and was well situated to provide such services based on her many years as a trained and skilled nursing professional see sec_1_183-2 income_tax regs in addition she did earn some income however modest from the activity see sec_1_183-2 income_tax regs in the years at issue her gross_receipts totaled dollar_figure however petitioner’s losses have been substantial totaling dollar_figure in that same period see id the goal of an activity engaged in for profit must be to realize a profit on the entire operation which presupposes not only future net_earnings but also sufficient net_earnings to recoup the losses which have meanwhile been sustained 45_tc_261 affd 379_f2d_252 2d cir see also nissley v commissioner tcmemo_2000_178 sec_1_183-2 income_tax regs petitioner has not demonstrated that she has taken any steps to minimize losses or increase earnings in order to recoup the sizable losses she has sustained accordingly we are not persuaded that petitioner has engaged in this activity with a profit objective sufficient to satisfy sec_183 even if we were to have found that petitioner’s reflexology activity was engaged in for profit petitioner did not meet her burden to provide sufficient evidence that the expenses reflected on her schedules c were ordinary and necessary for the operation of that activity see sec_162 rule a indopco inc v commissioner u s pincite welch v helvering u s pincite iv the loss carryforward petitioner’ sec_2002 federal_income_tax return reflects a loss carryforward of dollar_figure from prior years the schedule c activities from those prior years giving rise to the loss are the same ones at issue in this case respondent denied petitioner’s claimed loss deduction on the basis of sec_183 and sec_162 at the outset we note that sec_172 permits taxpayers to carry net operating losses nols from one taxable_year to another but generally requires that taxpayers first carry such losses back years sec_172 and taxpayers may elect only to carry forward their nols but the statute requires an express and irrevocable election sec_172 petitioner did not provide the court with any information as to whether such an election had been made further as we find that petitioner’s activities were not engaged in with the requisite profit objective to meet the standard set out in sec_183 and as petitioner has failed to demonstrate that any expenses_incurred were reasonable and necessary to carrying on an active trade_or_business pursuant to sec_162 we hold for respondent on this issue conclusion for the reasons discussed above and on the basis of all of the facts and circumstances present in this case we hold that petitioner was not engaged in any of the activities at issue with the profit objective contemplated by sec_183 see also rule a indopco inc v commissioner supra pincite welch v helvering supra pincite accordingly we find for respondent to reflect our disposition of the disputed issues decision will be entered for respondent
